REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 10/8/2021.

Allowable Subject Matter
Claims 1-2, 4, 8-9, 11-15 and 17-26 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 20 and 24, the closest prior art are EP2781933 of Lohmann et al, US 20120014564 of Jensen and US 5978148 of Oono et al.

Regarding Claims 1, 20 and 24, Lohmann et al (EP2781933) teaches a surveying instrument comprising: a chassis; an optical system having an optical axis, the optical system being adapted to transmit or receive light; an EDM (Electronic Distance Measurement) receiver located at said optical axis, for receiving said light; and a stage attached to said chassis, the stage including an actuating member arranged to act on the receiver for movement thereof; said actuating member being responsive to 

But none of them teaches wherein the stage includes a base with a flexible section securely attached to the base of the stage, the movable part being an arm arranged to swing on said flexible section upon actuation by said actuating member.


wherein the stage includes a base with a flexible section securely attached to the base of the stage, the movable part being an arm arranged to swing on said flexible section upon actuation by said actuating member,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2, 4, 8-9, 11-15 and 17-19 are also allowed due to their dependence on claim 1.
Claims 21-23 are also allowed due to their dependence on claim 20.
Claims 25-26 are also allowed due to their dependence on claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872